SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 22 September 2010 LLOYDS BANKING GROUP plc (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated 22 September, 2010 re: Director/PDMR Shareholding Group Secretariat Lloyds Banking Group plc 25 Gresham Street London EC2V 7HN 22 September 2010 Lloyds Banking Group plc (the "Company") Notification of transaction by person discharging managerial responsibilities The company was notified on 21 September 2010, that on 20 September, shares were acquired by Equiniti Corporate Nominees Limited AESOP1 account at 76.5 pence per ordinary share, for the under mentioned individuals, under the Lloyds TSB Group Shareplan, as follows: Name of individual Partnership Matching Mr J E Daniels 39 Mr A G Kane 39 Ms A S Risley 39 Mrs C F Sergeant 39 Mr G T Tate 39 Mr T J W Tookey 39 Mrs H A Weir 39 The notification relates to a transaction notified to Lloyds Banking Group plc by the company's registrar, which handles administrative arrangements relating to the Lloyds TSB Group Shareplan, in accordance with paragraph 3.1.4 (1)(a) of the United Kingdom Listing Authority Disclosure Rules and Transparency Rules. The transaction took place in the UK and the shares are listed on the London Stock Exchange. Lloyds Banking Group plc is registered in Scotland no. 95000 Registered Office: The Mound, Edinburgh EH1 1YZ Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: M D Oliver Name: M D Oliver Title: Director of Investor Relations Date: 22 September 2010
